            Case 1:18-cr-00324-VEC Document 62
                                            63 Filed 03/01/21 Page 1 of 1


MEMO ENDORSED

                      USDC SDNY
                      DOCUMENT
                      ELECTRONICALLY FILED
                      DOC #:
                      DATE FILED:                     March 1, 2021
   BY ECF
                                              $SSOLFDWLRQ*5$17('7KH9265KHDULQJVFKHGXOHGIRU
   Honorable Valerie E. Caproni               0DUFKLV$'-2851('XQWLO0DUFKDW
   United States District Judge               SP
   Southern District of New York                         SO ORDERED.
   New York, New York 10007

   Re:    United States v. Armon Grim
                                                                                     
                                                                                     
          18 Cr. 324 (VEC)
                                                         HON. VALERIE CAPRONI
   Dear Judge Caproni:                                   UNITED STATES DISTRICT JUDGE

           I am the attorney for Armon Grim, the defendant in the above-captioned case, and write
   to request a two-week adjournment of the next appearance, which is currently scheduled for
   March 2, 2021. On February 19, 2021, Mr. Grim voluntarily checked himself into a detox
   program at Bronx Care. On February 23, 2021, Mr. Grim began a 21-day inpatient treatment
   program at Bronx Care. To ensure that Mr. Grim can continue his inpatient treatment without
   disruption, the defense requests a two-week adjournment – the date upon which Mr. Grim is
   expected to complete inpatient treatment.

           I have conferred with AUSA Nicholas Chiuchiolo and I understand that he does not
   object to this two-week adjournment. Thank you for your consideration of this request.

                                                              Respectfully Submitted,


                                                              /s/ Marisa K
                                                                         K. Cabrera
                                                              Marisa K. Cabrera, Esq.
                                                              Assistant Federal Defender
                                                              Tel.: (917) 890-7612

   cc:    AUSA Nicholas Chiuchiolo (by ECF)
